DETAILED ACTION
Status of the Application
1. 	This office action is an Allowance in response to the filing of the application on 4/6/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
2.	Claims 1-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
	regarding independent claims 1 and 11, Wank was the closest prior art of record, Wank discloses a system for predicting power electronic failure, however Wank does not discloses the specific configuration of the claimed method of managing a photovoltaic system with photovoltaic module-level power electronics (MLPE), the method comprising:  5one of installing or updating a digital encryption standard (DES) key used by a gateway to one of enable or disable power production at one or more MLPE devices; generating a message including the DES key and transmitting the message from the gateway to the one or more MLPE devices; receiving a response to the message at the gateway from the one or more MLPE devices;  10and one of enabling or disabling power production at the one or more MLPE devices based on the response to the message, and similar in the other independent claim, as currently claimed in the  in combination with limitations from the rest of the claim. 
The prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the applicant’s amendments, and an updated search performed, it has been determined that the claims have been found novel and non-obvious. 
Regarding claims 2-10 which depends on claim 1, these claims are allowable for at least the same reasons given for claim 1.
Regarding claims 12-20, which depends on claim 11, these claims, are allowable for at least the same reasons given for claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.				/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836